Appeal by defendants from two orders of the Supreme Court, Nassau County, dated respectively September 6, 1967 and January 16, 1968, the former denying defendants’ motion to strike the cause from the Trial Calendar and to vacate plaintiff’s statement of readiness and the latter conditionally granting plaintiff’s motion for a protective order. Order dated September 6, 1967 affirmed, with $30 costs and disbursements. In our view, under the circumstances disclosed, the denial of defendants’ motion was an exercise of sound discretion. Order dated January 16, 1968 modified, on the facts, to the extent of adding thereto a provision (1) granting leave to defendants to apply to the Special Term for further directions with respect to (a) the discovery and inspection sought of plaintiff and (b) "the propriety of questions propounded to Marvin Klein and his alleged refusal to answer and (2) directing that on such renewal application the Special Term may, in its discretion, fix the time and place of a further discovery and inspection and impose appropriate terms to cover plaintiff’s incidental expense. As so modified, order affirmed, without costs. Such renewal application may be made within five days after entry of the order hereon. In our opinion, a provision in accordance with the modification herein should have been included in the order dated January 16, 1968. Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.